Citation Nr: 0727615	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran referenced several 
additional medical conditions that he believes are related to 
his military service at the time he submitted his substantive 
appeal in May 2004.  The Board also notes that the conditions 
have not yet been developed or certified on appeal.  
Accordingly, they are referred to the RO for such further 
development as may be necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for hypertension to 
include as secondary to his diabetes mellitus.  The veteran's 
service medical records do not reflect a diagnosis of 
hypertension.  The veteran had a blood pressure reading of 
120/80 on his pre-induction physical examination in October 
1965.  The veteran checked "yes" to the question of high or 
low blood pressure on his Report of Medical History from 
October 1965.  The examiner noted complaints of headaches and 
dizziness that were "not considered to be disqualifying."  
The veteran had the same blood pressure reading on a clinical 
entry from February 1966.  The veteran had a blood pressure 
reading of 136/82 at the time of a flight physical 
examination in July 1967.  He again indicated a history of 
high or low blood pressure on his Report of Medical History 
form.  The examiner commented that the veteran had dizziness 
and low blood pressure that was not clinically significant.  

The veteran was noted to have a blood pressure reading of 
140/88 on his separation physical examination of January 
1968.  The examiner made no comment in regard to the reading.  
The veteran also reported a history of high or low blood 
pressure on his Report of Medical History form.  

The veteran originally sought entitlement to service 
connection for diabetes mellitus in November 2002.  He 
reported being treated for his diabetes in 2000.  The veteran 
submitted his claim for service connection for hypertension 
in December 2002.  At that time he said he had also been 
treated for high blood pressure which occurred about the same 
time of his diabetes.  

The veteran was granted service connection for his diabetes 
mellitus in April 2003.  Service connection was granted on a 
presumptive basis as a result of the veteran's service in the 
Republic of Vietnam during the pertinent period.

VA treatment records confirm a current diagnosis of 
hypertension.  The veteran has been prescribed several 
medications to treat his hypertension.  However, the records 
do not relate the veteran's hypertension to his diabetes 
mellitus or to his military service.  

In June 2003 the veteran was afforded a VA examination to 
determine whether his hypertension was caused by his service-
connected diabetes.  The examiner noted that the veteran 
reported that he was diagnosed with hypertension in 1970 or 
at least earlier than 1972.  The examiner also noted that the 
veteran had a blood pressure reading of 140/88 on his 
discharge physical examination.  He said this was at the 
upper limit of the baseline of abnormality for the definition 
of hypertension.  The examiner provided a diagnosis of 
essential hypertension with aberrant borderline hypertensive 
reading evidenced on physical examination in service.  The 
examiner said that no diagnosis or work-up was done in 
service but there was an abnormal reading on discharge.  He 
also noted that the veteran reported a diagnosis of 
hypertension when he was approximately 25 years old and 
somewhere between 1970 and 1972.  He opined that it was at 
least as likely as not that the veteran had at least evidence 
of labile hypertension during the latter two years of 
service.  The examiner stated that the hypertension was not 
related in any way to his diabetes mellitus.  The examiner 
did not address whether there was a nexus between the 
veteran's current diagnosis of hypertension and service, but 
did state the question was raised as to whether this was 
service-connected hypertension.   

The veteran has not provided evidence of any other treatment 
outside of the VA records currently of record.  He told the 
examiner of being diagnosed with hypertension in 1970 or 1972 
but has not identified the source of that treatment to VA or 
provided evidence of the diagnosis.  On remand, the veteran 
should be asked to provide the medical records directly to VA 
or the necessary information, to include any authorization 
forms, that would allow the RO to request those records on 
his behalf.  

In light of the June 2003 examiner's comments about the 
veteran having evidence of labile hypertension in service and 
the veteran having a current diagnosis of hypertension, but 
with no nexus opinion, a VA examination is also required.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 1968 to the present.  The veteran 
should be specifically asked to identify 
the records concerning his earliest 
diagnosis/treatment for hypertension.  
The RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
veteran.  

2.  Upon completion of the above 
development, the veteran should be 
afforded an examination to assess his 
claim for service connection for 
hypertension.  The claims folder must be 
made available to the examiner for 
review as part of the examination 
process.  The examiner is asked to 
provide an opinion whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
veteran's hypertension is related to his 
military service; or, is caused or 
aggravated by his service-connected 
diabetes mellitus.  A complete rationale 
for all opinions expressed must be 
provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




